DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing statements without significantly more. The claims are directed to a system (Claims 1-11), a method (Claims 12-19), and a non-transitory computer useable medium (Claim 20), and as such, fall within the four statutory categories (process, machine, manufacture, or composition of matter). The independent claims 1, 12 and 20 however fall within the abstract idea of “Mathematical Concepts” and recite mathematical concepts/relationships/calculations that are achievable via receiving a value, generating an embedded vector of values based on the value, receiving a matrix of values representing a content, transforming the matrix into a vector form of values, generating a score/probability value by combining/adding the embedded vector and the transformed matrix, while transforming the combination with a mathematical activation function such as a “tanh” function, a binary function or a sigmoid function. This judicial exception is not integrated into a practical application because the generically recited computer elements (i.e. processor, memory, computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l) and mere manipulation of basic mathematical constructs (see CyberSource v. Retail Decisions). See MPEP § 2106.05. The dependent claims 2-11 and 13-19 do not add significantly more that the abstract idea as they describe mathematical relationships/formulas/calculations as well as steps that involve receiving input and providing observations (i.e. mental processes), and are similarly rejected.

Allowable Subject Matter
Claims 1-20 would be allowable pending Applicant addressing the 101 rejection of the claims provided above. The cited prior art fails to explicitly disclose the combination of the limitations recited in the independent claims 1, 12 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references Ciulla, Sommer and Sisk all disclosing predicting statements based on historical statements (PTO 892 form).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.